Citation Nr: 0947600	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

4.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus (Type II).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1970.  His awards and medals include the Bronze Star Medal 
with "V" Device and the Combat Action Ribbon.

This case comes before the Board on appeal from a September 
2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

The Veteran was scheduled to testify at a Travel Board 
hearing in June 2008.  He failed to appear at the hearing, 
however, and has not requested that the hearing be 
rescheduled.

The Veteran's representative raised the issue of entitlement 
to service connection for peripheral neuropathy of the upper 
and lower extremities in October 2007 and the issue 
entitlement to of service connection for tinnitus in November 
2009.  Those claims are referred to the RO for appropriate 
action.

The issues of entitlement to service connection for bilateral 
knee disability and entitlement to an initial compensable 
rating for bilateral hearing loss disability; an initial 
rating higher than 30 percent for PTSD; and an initial rating 
higher than 20 percent for diabetes are addressed in the 
remand that follows the order section of this decision.





FINDING OF FACT

Hypertension was not present in service or within one year of 
the Veteran's discharge from service and is not etiologically 
related to service or to the Veteran's service-connected 
diabetes or PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service; may not be presumed to have been so incurred or 
aggravated; and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the disability-rating and effective-date elements 
of the claim, by letter mailed in April 2006.

The record also reflects that service treatment records, 
service personnel records, and all available post-service 
medical evidence identified by the Veteran have been 
obtained.  In addition, he has been afforded appropriate VA 
examinations and a medical nexus opinion has been obtained.  
The Board notes that in the November 2009 informal hearing 
presentation, the Veteran's representative requested he be 
afforded a new examination to obtain a medical opinion 
regarding the relationship of his hypertension to his 
presumed exposure to herbicides in the Republic of Vietnam.  
In support of her request, the representative argued that a 
recent report by the Institute of Medicine "found suggestive 
or limited evidence that hypertension is associated with 
Agent Orange exposure."

The Board has carefully reviewed the cited report, which 
indicates a relationship between hypertension and herbicides 
may exist in Veterans who served in the Army Corps of 
Engineers in Vietnam.  The Board notes, however, that the 
Veteran served in the Navy.  Moreover, the report indicates 
that "[i]n a model containing Vietnam service and herbicide 
spraying, service in Vietnam was not independently associated 
with hypertension or heart disease" and that "merely being 
deployed to Vietnam was not significantly associated with 
either [hypertension or heart disease]."  See Institute of 
Medicine, Veterans and Agent Orange: Update 2006, 668-673 
(2007).  Since the cited report does not suggest the 
Veteran's hypertension may be related to herbicide exposure 
and since there is no other competent evidence suggesting the 
existence of such a relationship, the Board finds that a new 
VA examination is not necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
hypertension because it is related to his service-connected 
diabetes and PTSD.  He does not contend, and the evidence 
does not otherwise show, that he developed hypertension 
during service or manifested it within the one-year period 
following his discharge from service.

The post-service medical evidence includes VA treatment 
records dated from 2002 to 2006.  A September 2002 record 
reflects that the Veteran reported being treated for elevated 
blood pressure in the past.  A diagnostic assessment of 
hypertension was rendered, and he was prescribed medication.  
A May 2005 record reflects that his blood pressure was 
measured at 140/88 and notes that he had no documented 
history of diabetes.  A December 2005 record indicates that 
his prior medical history included borderline diabetes, and 
in January 2006 he was assessed as having a questionable 
glucose intolerance.  In February 2006, a diagnostic 
assessment of diabetes was confirmed by laboratory testing.  
The Veteran began formal treatment for PTSD that same month.  
The Veteran's diabetes and hypertension were described as 
"doing well" and "under control" in May 2006.

With respect to medical nexus, the Board notes that the 
Veteran was afforded a VA hypertension examination in 
February 2007.  After reviewing the medical evidence and 
conducting a clinical interview of the Veteran, the examiner 
opined that his hypertension is not related to his service-
connected diabetes.  The examiner noted that the Veteran had 
developed hypertension by September 2002 but that he did not 
develop diabetes until several years later.  He also noted 
that the Veteran's VA health care providers had diagnosed 
"essential hypertension" and "diabetes type 2 without 
complications," implying that there is no etiologic 
relationship between the two conditions.  In addition, the 
examiner stated that there is no evidence the Veteran's 
diabetes aggravated his hypertension since laboratory testing 
showed no evidence of nephropathy and since his hypertension 
was being controlled with, "relatively low doses of standard 
antihypertensive medicines."  With respect to PTSD, the 
examiner concluded that there is no evidence that the 
Veteran's PTSD aggravated his hypertension and noted that 
PTSD is not an established cause of primary essential 
hypertension.

The Veteran's representative argued in November 2009 that the 
Institute of Medicine report found, "suggestive or limited 
evidence that hypertension is associated with Agent Orange 
exposure."  In addition, in January 2007, the Veteran 
submitted an article that discusses a link between PTSD, 
severe anxiety, and the risk of heart disease.  The Board 
notes that a medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional if the article or treatise discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  Here, however, there is no accompanying 
medical opinion showing that the generalities of the report 
or the article apply to this case.  

Moreover, a careful review of the Institute of Medicine 
report reveals that it does not support the Veteran's claim.  
The report indicates that a relationship between herbicide 
exposure and hypertension may exist in Veterans who served in 
the Army Corps of Engineers in Vietnam, but the Veteran 
served in the Navy.  In addition, as discussed above, the 
report states that, "service in Vietnam was not 
independently associated with hypertension" and that, 
"merely being deployed to Vietnam was not significantly 
associated with [hypertension]."  See Institute of Medicine, 
Veterans and Agent Orange: Update 2006, 668-673 (2007).  In 
sum, the report does not support the argument that the 
Veteran's presumed herbicide exposure is related to 
hypertension.

The Board acknowledges the Veteran's belief that his 
hypertension is related to his service-connected diabetes and 
PTSD.  In his March 2007 substantive appeal, he argued that 
the dates of the initial diagnoses of his diabetes and PTSD 
are irrelevant since he began experiencing symptoms of those 
disabilities years before he sought treatment for them.  The 
Veteran is competent to report the onset of symptoms he 
personally experienced.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, as a layperson without medical 
training, he is not competent to diagnose diabetes, which is 
diagnosed by laboratory tests indicating glucose intolerance.  
See Dorland's Illustrated Medical Dictionary, p. 513 (31th 
Ed. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Even assuming that the Veteran were competent to 
diagnose diabetes, the record establishes that he did not 
develop it until several years after he developed 
hypertension and that his hypertension is not aggravated by 
his diabetes.  With respect to PTSD, the Veteran's statement 
that he experienced symptoms of that disorder prior to 
receiving a diagnosis does not address the examiner's 
opinion, which was predicated on data other than the date of 
the Veteran's initial PTSD diagnosis.

In sum, the Board finds that the competent and credible 
evidence of record establishes that hypertension was not 
present in service or until many years after the Veteran's 
discharge from service and that it is not etiologically 
related to service or to the Veteran's service-connected 
diabetes and PTSD.  Accordingly, since the preponderance of 
the evidence is against the claim, service connection for 
hypertension is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.

REMAND

The Veteran also contends that service connection is 
warranted for arthritis of the knees.  He maintains that he 
developed this disability as a result of his activities 
aboard river patrol boats (PBRs) in Vietnam.  In an October 
2006 statement, he wrote that in the course of his duties he 
jumped hundreds of times onto small watercraft to board and 
inspect them.  His representative also argued in the November 
2009 informal hearing presentation that his knees may have 
been injured when his PBR was attacked and he was blown off 
of his feet by an explosion.

Service treatment records are negative for complaints or 
treatment related to knee problems, and no abnormality of 
either lower extremity was noted on the Veteran's separation 
examination report.  However, service personnel records 
confirm that the Veteran completed over 400 combat patrols on 
PBRs and that he was knocked off of his feet when his PBR was 
attacked.

The Board notes that satisfactory lay or other evidence that 
an injury or disease was incurred in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.304(d) 
(2009).  Here, the Board finds that the Veteran's account of 
his in-service activities is credible and supported by the 
evidence of record.  The Board notes, however, that the 
Veteran does not contend that he developed arthritis of the 
knees during service or within one year of the termination of 
his service, and there is no medical opinion of record 
addressing the etiology of his bilateral knee arthritis.  
Accordingly, the Board finds that the Veteran should be 
afforded an examination so a medical nexus opinion may be 
obtained.  See, again, McLendon, 20 Vet. App. 79.

In addition, VA treatment records dated in December 2004 and 
January 2005 note the Veteran's history of severe 
degenerative joint disease in both knees as well as his 
report that he injured his left knee on the job in 1997.  The 
Veteran stated that he underwent surgery to repair a torn 
ligament and initiated a workers' compensation case.  In the 
March 2007 substantive appeal, the Veteran argued that the 
knee injuries he sustained during service were exacerbated by 
the duties associated with his post-service occupation.  
Records pertaining to the Veteran's 1997 knee injury have not 
been obtained, but VA should undertake appropriate 
development to obtain them since they may be pertinent to the 
claim.  See 38 C.F.R. § 3.159(c)(1).

Finally, the Board notes that service connection was granted 
for bilateral hearing loss disability, PTSD, and diabetes in 
the September 2006 rating decision and that disability 
ratings were assigned.  In his October 2006 notice of 
disagreement, the Veteran specifically addressed his 
hypertension, bilateral knee disability, and bilateral 
hearing loss disability but also stated that his "notice of 
disagreement specifically covers all the determinations made 
by the Regional Office unless specifically excluded."  The 
Veteran indicated in a January 2007 appeal election form that 
he was appealing the claims involving his hypertension and 
knees.  However, in May 2008, the RO mailed the Veteran a 
letter acknowledging his disagreement with the rating 
assigned for bilateral hearing loss disability.

The Veteran's representative argued in November 2009 that the 
original October 2006 notice of disagreement encompassed the 
Veteran's disagreement with the ratings assigned for his 
service-connected disabilities.  The RO's mailing of the May 
2008 letter indicates that it also believed the Veteran had 
expressed disagreement with the ratings assigned in the 
September 2006 rating decision.  In light of the foregoing, 
and applying a sympathetic reading to the Veteran's 
statements, the Board finds that the October 2006 statement 
constituted a notice of disagreement with the initial ratings 
assigned for bilateral hearing loss disability, PTSD, and 
diabetes.  Since a statement of the case has not been issued 
with respect to these issues, a remand is necessary.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or to the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran and his representative 
should be provided a Statement of the 
Case on the issues of entitlement to an 
initial compensable rating for 
bilateral hearing loss disability, an 
initial rating higher than 30 percent 
for PTSD, and an initial rating higher 
than 20 percent for diabetes mellitus 
(Type II).  They also should be 
informed of the requirements to perfect 
an appeal with respect to these issues.

2.  If the Veteran perfects an appeal 
with respect to these issues, the RO or 
the AMC should ensure that all 
indicated development is completed 
before the case is returned to the 
Board for further appellate action.

3.  The AMC or the RO should request 
the Veteran to provide the identifying 
information and any necessary 
authorization to enable VA to obtain 
any outstanding records pertaining to 
treatment or evaluation of his knees, 
to include records pertaining to his 
1997 injury.  The Veteran should also 
be requested to provide the identifying 
information and any necessary 
authorization to enable VA to obtain a 
copy of any available records 
pertaining to his workers compensation 
claim stemming from the 1997 injury.  

4.  The RO should undertake appropriate 
development to obtain a copy of all 
pertinent records identified but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  Then, the Veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of all 
currently present disorders of the 
Veteran's knees.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) with 
respect to each currently present knee 
disorder that the disorder is 
etiologically related to his active 
service.

The rationale for each opinion 
expressed must be provided.

6.  The AMC or the RO also should 
undertake any other development it 
determines to be warranted

7.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for bilateral knee 
disability based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


